United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.J., Appellant
and
ARCHITECT OF THE CAPITOL, CAPITOL
VISITOR CENTER, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq.
Office of Solicitor, for the Director

Docket No. 17-0825
Issued: June 13, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On February 27, 2017 counsel filed a timely appeal from a February 9, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over this issue.
ISSUE
The issue is whether OWCP abused its discretion by denying an attorney’s fee in the
amount of $2,969.00 for services rendered from May 20 to August 2, 2016.
FACTUAL HISTORY
On October 7, 2011 OWCP accepted that appellant, then a 34-year-old visitor’s guide,
sustained a sesmoid fracture of her great right toe due to the standing and walking required by

1

5 U.S.C. § 8101 et seq.

her job over time. Appellant intermittently stopped work and received disability compensation
on the daily rolls for intermittent periods beginning October 19, 2011.2
Appellant was terminated from the employing establishment effective March 4, 2015.
She filed a recurrence claim (Form CA-2a) alleging a recurrence of disability for the period
March 4, 2015 and continuing. In a June 8, 2016 decision, OWCP accepted appellant’s
recurrence claim for the period March 4 to September 10, 2015.3
On June 21, 2016 counsel submitted a fee application in the amount of $2,275.50 for
services rendered from December 3, 2015 to May 11, 2016. The fee application was
accompanied by a statement from appellant, signed on June 6, 2016, indicating her agreement
with the requested fee amount and acknowledging that the fee was her responsibility.
In a June 24, 2016 decision, OWCP approved the attorney’s fee application in the amount
of $2,275.50 for services rendered from December 3, 2015 to May 11, 2016.
In a July 29, 2016 letter to OWCP, counsel requested, on behalf of appellant, that the
accepted work-related conditions be expanded to include migraine headaches. He attached a
statement from appellant in which she discussed why she felt her migraine headaches were
related to her former employment. In an August 4, 2016 letter, OWCP requested that appellant
submit additional evidence in support of her claim to expand the accepted conditions.
By letter dated September 8, 2016, counsel submitted a fee application in the amount of
$2,969.00 for services rendered from May 20 to August 2, 2016. He attached a statement of
services containing language asking appellant whether she approved of the fee application in the
amount of $2,969.00. Appellant had not signed the document.
In a September 21, 2016 letter, OWCP forwarded to appellant a copy of counsel’s fee
application in the amount of $2,969.00 for services rendered from May 20 to August 2, 2016. It
provided her 30 days to comment on the fee application request and to denote whether the fee
charged was reasonable and appropriate.
On September 23, 2016 OWCP received a September 19, 2016 letter from appellant to
counsel in which appellant indicated that she would not be approving the fee application in the
amount of $2,969.00 because she felt that counsel’s services were not useful with respect to her
claim to expand the accepted conditions. In an October 14, 2016 letter to OWCP, appellant
advised that she was rejecting the fee application in the amount of $2,969.00, noting that the fee
was not reasonable because counsel’s services were not useful to her as a claimant.4 She also
submitted a copy of a December 4, 2015 e-mail she had sent to counsel noting that she was

2

Appellant received disability compensation on the periodic rolls for the period May 5, 2013 to
October 18, 2014.
3

Appellant received disability compensation on the daily rolls for the period March 4 to September 10, 2015.

4

Appellant asserted that a majority of counsel’s time was spent on updates and meetings to discuss the case, and
that no legal action had been taken to move the case forward.

2

financially unable to invest any more money into the case, and that she no longer wished to
employ his services.
In a February 9, 2017 decision, OWCP denied the attorney’s fee application in the
amount of $2,969.00 for services rendered from May 20 to August 2, 2016 noting that appellant
had not signed a fee approval for these services. It advised that appellant had contested the fees
indicating that she did not find the services of counsel’s office useful, that a majority of the time
was spent on updates and meetings to discuss the case, and that no legal action had been taken to
move the case forward. OWCP noted that she provided a December 4, 2015 e-mail to counsel
noting that she was financially unable to invest any more money into the case, and that she no
longer wished to employ his services.
LEGAL PRECEDENT
It is not the function of the Board to determine the fee for services performed by a
representative of a claimant before OWCP. That function is within the discretion of OWCP
based on the criteria set forth in Title 20 of the Code of Federal Regulations and mandated by
Board decisions. The sole function of the Board on appeal is to determine whether the action of
OWCP constituted an abuse of discretion.5 Generally, an abuse of discretion is shown through
proof of manifest error, clearly unreasonable exercise of judgment, or actions taken which are
contrary to both logic and probable deductions from established facts.6
Section 10.703(a)(2) of the Code of Federal Regulations provides in pertinent part that a
representative must submit a fee application which includes a statement of agreement or
disagreement with the amount charged, signed by the claimant.7 While the regulations provide
that a fee application is deemed approved when it is accompanied by a signed statement
indicating the claimant’s agreement with the fee,8 the regulations do not specifically provide for
approval when a claimant fails to contest a fee application.9 When a fee application has been
disputed, OWCP is required to provide the claimant with a copy of the fee application and
request the submission of further information in support of any objection.10 After the claimant
has been afforded a reasonable time to respond to the request, OWCP will then proceed to
review the fee application. Pursuant to section 10.703(c), when a fee is in dispute OWCP will
determine whether the amount of the fee is substantially in excess of the value of services
received by looking at the following factors: (i) Usefulness of the representative’s services;

5

Alvin T. Groner, Jr., 47 ECAB 588 (1996); Edward Snider, 39 ECAB 1268 (1988).

6

Daniel J. Perea, 42 ECAB 214, 221 (1990).

7

20 C.F.R. § 10.703(a)(2).

8

Id. at § 10.703(b).

9

See Helen J. Cavorley, Docket No. 02-2325 (issued February 7, 2003).

10

20 C.F.R. § 10.703(c).

3

(ii) The nature and complexity of the claim; (iii) The actual time spent on development and
presentation of the claim; and (iv) Customary local charges for similar services.11
ANALYSIS
On September 19, 2016 counsel submitted a fee application in the amount of $2,969.00
for services rendered from May 20 to August 2, 2016. In a September 21, 2016 letter, OWCP
provided appellant 30 days to comment on the fee application request and to denote whether the
fee charged was reasonable and appropriate. It received communications from appellant
indicating that she would not approve the fee application in the amount of $2,969.00 because she
felt that counsel’s services were not useful. In a February 9, 2017 decision, OWCP denied the
requested fee of $2,969.00 without considering any of the factors enumerated in section
10.703(c) of OWCP’s regulations. Rather, it based its determination on appellant’s responses to
its June 21, 2016 letter in which she indicated that she would not sign a statement approving the
fee application.12
OWCP’s regulations provide that, when a fee is in dispute, OWCP will determine
whether the amount of the fee is substantially in excess of the value of services received by
looking at the following factors: (i) Usefulness of the representative’s services; (ii) The nature
and complexity of the claim; (iii) The actual time spent on development and presentation of the
claim; and (iv) Customary local charges for similar services.13 Consequently, the Board finds
that the case is not in posture for decision regarding whether OWCP abused its discretion by
denying an attorney’s fee in the amount of $2,969.00 and the case must be remanded to OWCP
to consider the attorney’s fee application according to the applicable regulatory procedures.14
CONCLUSION
The Board finds that the case is not in posture for decision regarding whether OWCP
abused its discretion by denying an attorney’s fee in the amount of $2,969.00 for services
rendered from May 20 to August 2, 2016.

11

Id.

12

OWCP also mentioned a December 4, 2015 e-mail in which appellant indicated that she wished to terminate
counsel’s services. The Board notes, however, that appellant continued to enlist counsel’s services after that date
and she agreed to a fee application in the amount of $2,275.50 for services rendered from December 3, 2015 to
May 11, 2016. In a June 24, 2016 decision, OWCP approved the fee application in the amount of $2,275.50.
13

See supra note 11.

14

See K.C., Docket No. 06-2130 (issued July 24, 2007). In K.C., the Board found that the case was not in posture
for decision regarding whether OWCP abused its discretion with respect to its determination regarding a fee
application because OWCP had not adequately considered the factors denoted in 20 C.F.R. § 10.703(c).

4

ORDER
IT IS HEREBY ORDERED THAT the February 9, 2017 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded to OWCP for further
action consistent with this decision.
Issued: June 13, 2017
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

5

